DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 5/3/2022, with respect to the 35 U.S.C 103 rejections of claim 1 have been fully considered and are persuasive.  However, the claim as amended now includes limitations which were not previously presented and the claims are not being entered. The claims are not being entered such that further search and consideration is required beyond that allotted in the AFCP 2.0 Pilot Program. An explanation is provided below.
Applicant argues that claim 1 as amended now requires two stiffening ribs with each having a sloped portion and a straight portion as best illustrated in figure 7A-7C in the instant application. Applicant argues that the combination fails to teach these amendments such that the ribs of Foster only provide a single stiffening rib rather than a second.
The examiner concedes in that the previous rejection fails to teach these new limitations regarding the first and the second stiffening ribs in that Roozenboom teaches a second rib at an opposing end of the aftertreatment bricks as illustrated in figure 9, however, Roozenboom fails to teach the particular shape of the stiffening ribs having a sloped portion and a straight portion. Similarly, Foster teaches the shape of the stiffening rib, but fails to teach the presence of a second stiffening rib with the appropriate shape being a slowed portion and a straight portion as required by the claim. Therefore, the amendment to the claim overcomes the rejection, but presents limitations which were not previously presented and requires further search and consideration beyond that allotted in the AFCP 2.0 pilot program. As such, the claims are not being entered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783